NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the after final amendment received 3/5/2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Keely on 8/6/2020.
The application has been amended as follows: 
Cancel claim 36. 
Amend claim 37 as follows: replace the last limitation of the claim in lls. 13-15 as follows -a movement restrictor coupled to the housing and having a rotatable member configured to rotate about an axis transverse to the longitudinal axis defined by the elongated shaft to restrict movement of the cable assembly relative to the housing and through the movement restrictor.-

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A fluid flow junction operably coupled to a first tubular member defining a first fluid conduit and a second tubular member disposed around the first tubular member and defining a second fluid conduit therebetween, the fluid flow junction comprising: a housing configured to be in fluid communication with a coolant supply system, the housing including an outer wall and an inner wall; a first fluid chamber defined by the outer and inner walls, the inner wall defining an opening in the first fluid chamber to fluidly couple the first fluid chamber to the first fluid conduit; a second fluid chamber defined by the outer and inner walls, the outer wall defining an opening in the second fluid chamber to fluidly couple the second fluid chamber to the second fluid conduit; a cable assembly disposed within at least one of the first fluid conduit or the second fluid conduit; and a movement restrictor operably coupled to at least one of the cable assembly or the housing, the movement restrictor configured to impart a compression force on the cable assembly upon movement of the movement restrictor to a first 
Crow et al. (5,662,647), Baust et al. (5,437,673, previously cited) and Gowda et al. (2007/0219544, previously cited). Gowda teaches a movement restrictor of Gowda et al., the “Tuohy-Borst adapter” has a rotatable member that is configured to rotate in first and second directions about an axis that is parallel to a longitudinal axis of the fluid flow junction, and thus, Gowda fails to disclose a rotatable member configured to rotate about an axis transverse to the longitudinal axis defined by the elongated shaft.  Crow et al. teach a movement restrictor comprising a rotatable member that rotates about an axis transverse to the longitudinal axis of an elongated shaft, but fails to disclose the movement of the cable assembly to be to be “through the movement restrictor” as the movement restrictor is attached to the element undergoing movement.  Baust et al. teach a housing with first and second fluid chambers/ports.  Baust et al. fail to teach any type of movement restrictor. 
Claims 18-35 & 37 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794